Citation Nr: 1131603	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-05 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.  

2.  Whether new and material evidence has been received to reopen the appellant's claim for Dependents' Indemnity Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran had active military service from August 1941 to November 1948, and from April 1952 to April 1962.  He died on December [redacted], 1989.  The appellant seeks recognition as the Veteran's surviving spouse for the purpose of VA benefits.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision of the VA Regional Office (RO) in New Orleans, Louisiana, and a January 2006 decision of the Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin.

The Board notes that the instant matters were previously before the Board in April 2008, at which time the Board remanded the claims for further procedural and evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in April 1950; they divorced in August 1953.  

2.  The Veteran died in December 1989.  

3.  The appellant and the Veteran did not subsequently remarry after their August 1953 divorce.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.205 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The surviving spouse of a deceased veteran may be eligible for VA benefits, to include pension and dependency and indemnity compensation benefits.  38 U.S.C.A §§ 1310 (West 2002); 38 C.F.R. § 3.54 (2010); see Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir.2002).  

To be recognized as a surviving spouse for the purpose of establishing entitlement to VA benefits, an appellant must be a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1) (2010).  A "spouse" is a person of the opposite sex whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  The provisions of 38 C.F.R. § 3.1(j) require that "marriage" be valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) (2010).  

Under 38 U.S.C. 1310(a), DIC benefits may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran:

(1) before expiration of fifteen years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or

      (2) for one year or more; or

(3) for any period of time if a child was born of the marriage, or was born to them before the marriage.

38 U.S.C. §§ 1102, 1304, 1541(f); 38 C.F.R. § 3.54(c) (2010).  Additionally, nonservice-connected death pension are payable to a "surviving spouse" who was married to the veteran: (1) for at least one year prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 C.F.R. § 3.54.  

In this case, the evidence reflects that the appellant and the Veteran were married on April [redacted], 1950, in Independence County, Arkansas.  The marriage certificate lists the appellant's maiden name as C. C.  The record also contains a copy of a divorce decree from the Chancery Court in Independence County, Arkansas, reflecting that the appellant and the veteran were divorced in August 1953.  

Subsequently, the Veteran remarried and filed a new marriage certificate with VA reflecting his marriage in July 1961 to L. J.  A March 1976 Declaration of Marital Status (VA Form 21-686c) reflects the Veteran's report that he had divorced the appellant in August 1953 and was then married to L. J.  Certificates of death reveal that L. J. died in February 1989 and that the Veteran died in December 1989; his certificate of death listed him as a widower.

In March 1990, the appellant filed an application for DIC benefits (VA Form 21-534), identifying herself as the Veteran's surviving spouse.  She indicated that she and the Veteran had had one child together, but had not lived continuously together during the marriage.  The appellant listed the cause of separation to be that she did not want her child to be an "Army brat."  The appellant stated that she and the Veteran had continual phone communication every month from the time of separation until just before his death.  

In May 1990, the agency of original jurisdiction (AOJ) denied the appellant's claim for death pension benefits upon finding that the appellant and the Veteran were divorced.  In a statement in support of claim dated that same month, the appellant notified the AOJ that she was not aware of any divorce between herself and the Veteran.  The appellant submitted a statement from R.W., the Clerk of the Circuit and Chancery Courts of Independence County, Arkansas, reflecting that a search of that Court's records from 1950 forward did not reveal any record of divorce of the Veteran from the appellant.  

In a September 1991 letter, the appellant stated that just prior to his death, the Veteran had informed her that he had not filed for divorce from her and that she was still his wife.  She presented similar testimony during a May 1992 RO hearing.  

In March 2005, the AOJ undertook a Social Security Administration (SSA) data inquiry using the appellant's social security number.  The SSA data inquiry identified the appellant as receiving SSA benefits (the appellant was noted to be the primary claimant) under a different last name (or surname) than that of the Veteran.  The AOJ the sent to the appellant a letter requesting clarification with respect to the discrepancy in surnames.  In August 2005, the appellant notified the AOJ that the primary reason she had used a different surname was to keep her sisters from finding out where she lived.  A subsequent SSA data inquiry in December 2005 indicated that the appellant was receiving SSA benefits (the appellant was listed as a widow); at that time her name was noted to be C.S. (with "S" being the Veteran's surname), and not the surname noted by SSA in the March 2005 data inquiry.  

In an April 2008 decision, the Board found that further development was necessary in order to determine whether the appellant was the Veteran's surviving spouse.  The Board instructed the AOJ to arrange for an investigation for purposes of gathering additional information as to the appellant's current and past marital status, noting that because the appellant had identified herself using a surname other than her maiden name or the veteran's surname, it raised a question as to whether the appellant was married to a person other than the veteran prior to his death or whether she was currently married.  

Following the Board's April 2008 remand, the AOJ sought from Louisiana, Arkansas, and Missouri (the jurisdictions in which the appellant was noted to have resided) any evidence relevant to the appellant's current or past marital status.  The AOJ also sought to obtain from the United States Internal Revenue Service (IRS) any tax records documenting the appellant's marital status.

The report of a January 2009 field investigation contains the appellant's assertion that she was married to the Veteran's for more than 40 years.  She stated that although the Veteran had initiated paperwork for a divorce, no such paperwork was ever filed; nor had the Veteran paid for a divorce.  The appellant reported living with the Veteran while he was stationed in California, but indicated that she had left him on account of physical abuse.  The appellant stated that she used the surname "H" throughout her employment so that her sisters would not be able to locate her.  She indicated that she was currently in receipt of SSA benefits under the Veteran's social security number and surname "S".  The appellant reported that her government issued social security card listed her surname "S", the same as the Veteran's.

In response to a request for tax records, the IRS indicated that tax returns were routinely destroyed after six years and nine months from the due date of the return and that a review of microfilm records failed to reveal any records for the provided social security number.  

In January 2011, the AOJ received from R.F., the Clerk of the Circuit Court for Independence County, Arkansas, a complete copy of the case file for the appellant and Veteran.  R.F. noted that a divorce decree for the appellant and the Veteran had in fact been certified and stated that, with regard to the statement from R.W., it could only be assumed that at the time that the letter was written in 1990, the case file had not been found.  Documents from the Circuit Court contained an executed divorce decree dated on August [redacted], 1953, for the appellant and the Veteran.  The decree was signed by the Chancellor and witnessed by the Clerk.  The decree indicated that the parties had been married on April 30, 1950, and had separated on November 12, 1951.  Summons had been served on the appellant for more than 30 days.  It was ordered and decreed that the bonds of matrimony previously existing between the Veteran and the appellant were cancelled; the Veteran (who was the plaintiff) was restored all rights and privileges of a single and unmarried person.  Also included in the documents from the Circuit Court were copies of the Veteran's petition for divorce, the summons, and deposition of the Veteran.

In light of the above evidence, the Board finds that the appellant was not the spouse of the veteran at the time of his death.  Although the appellant and the Veteran were lawfully married from April 1950 to August 1953, their marriage was terminated by divorce on August [redacted], 1953.  The Board has considered the appellant's assertions that she and the Veteran had remained legally married until the time of his death, as she was unaware of any divorce agreement.  However, the documents submitted by the Circuit Court of Independence Court, Arkansas, affirmatively showing that a valid divorce decree was executed on August [redacted], 1953, are clear evidence to the contrary.  Accordingly, the Board finds that, as a matter of law, the appellant is not the Veteran's "surviving spouse" for purposes of VA benefits.  

The Board notes that the issues on appeal as framed by the RO are entitlement to nonservice-connected death pension and whether new and material evidence has been received to reopen a previously denied claim of entitlement to DIC benefits.  As noted above, status as a "surviving spouse" is a threshold requirement for entitlement to both DIC and nonservice-connected death pension benefits.  Because it has been determined that the appellant and the Veteran were not married at the time of the Veteran's death and, therefore, the appellant cannot be considered to be the Veteran's "surviving spouse," the appellant is not a proper claimant for the benefits sought.  Accordingly, there is no need to proceed with a merits analysis as to whether entitlement to nonservice-connected death pension benefits is warranted or whether new and material evidence has been submitted.  This is so because the law is dispositive of the underlying question of status as a surviving spouse, and the appellant's claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board finds that under the facts of the present case, the law is dispositive of the issue.  See Sabonis, supra.  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  That is because no further notice or assistance to the appellant would result in a different outcome because the facts make clear that the appellant cannot be considered to be the Veteran's surviving spouse and is therefore not entitled to VA death benefits.  Further, VA has no further duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid her in substantiating her claims.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  For these reasons, the Board concludes that no further notification or development of evidence is required.  See VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


ORDER

As the appellant is not a surviving spouse for the purpose of VA benefits, entitlement to nonservice-connected death pension benefits is denied.  

As the appellant is not a surviving spouse for the purpose of VA benefits, entitlement to DIC benefits is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


